



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s.
    22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. R.G., 2019 ONCA 135

DATE: 20190221

DOCKET: C63558

MacPherson, Sharpe and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

R.G.

Appellant

R.G., appearing in person

Amy Ohler, duty counsel

Jessica Smith Joy, for the respondent

Heard: February 14, 2019

On appeal from the conviction entered on January 11, 2017
    and the sentence imposed on March 14, 2017 by Justice Martin James of the Superior
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of several counts of sexual interference. He
    received a global sentence of 36 months imprisonment. He appeals the
    convictions and sentence.

[2]

On the conviction appeal, the appellant contends that the trial judge
    erred by not concluding that his trial violated s. 11(b) of the Charter.

[3]

We do not accept this submission. We explicitly agree with and adopt the
    trial judges summary of his reasons on this issue at paragraph 13 of his
    ruling.

[4]

The appellant submits that the trial judge erred by concluding that he
    was a person in authority with respect to the complainants and in his
    conclusion that there was a sexual purpose for the massages the appellant
    performed on the complainants. He also says that the trial judge should have
    found that there was improper collusion among the complainants about their testimony.

[5]

We do not agree with these points. The trial judge carefully dealt with
    all the relevant evidence and was entitled to conclude that [t]here is
    sufficient credible and reliable evidence to satisfy me beyond a reasonable
    doubt that there was a sexual purpose on the part of Mr. G. to the touching
    that occurred during both the massages and the Teddy bears.

[6]

On the sentence appeal, the custodial sentence of 36 months
    imprisonment was a fit sentence.

[7]

The lifetime SOIRA order is appropriate.

[8]

The Crown properly concedes that the ten year weapons prohibition cannot
    stand given the trial judges express finding that [t]he abuse did not involve
    violence, threats or aggression.

[9]

The victim fine surcharge ($1,700) is vacated.

[10]

The
    conviction appeal is dismissed. The sentence appeal is allowed, but only to the
    extent of setting aside the weapons prohibition and victim surcharge.


